CANBY, Circuit Judge,
dissenting:
With all respect to the majority opinion and to the laudable goal that it embraces, I must dissent. As I view the statutory structure, Congress has legislated less expansively than the majority holds. To illuminate my point, it is necessary briefly to review the sequence of enactment of some of the components of what is now the umbrella Consumer Credit Protection Act, 15 U.S.C. §§ 1601-1693r (1982).
In 1968, Congress passed the Truth in Lending Act, 15 U.S.C. §§ 1601-1666j. That Act imposed extensive requirements of disclosure to be made by creditors in connection with “consumer credit transactions.” Id. at § 1631. “Credit” as used in that phrase was defined as “the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.” Id. at § 1602. It was clear from the legislative history that Congress did not intend this definition to apply to lease transactions, see majority opinion n. 5, and the Truth in Lending Act was not so applied.
In 1974, Congress enacted the Equal Credit Opportunity Act, 15 U.S.C. §§ 1691-1691f (1982). That Act forbade discrimination on the basis of sex or marital status with respect to any aspect of a “credit transaction.” “Credit” was defined as “the right granted by a creditor to debtor to defer payment of debt or to incur debts and defer its payment or to purchase property or services and defer payment therefor.” Except for the addition of language to cover credit sales,1 this is the same definition that was contained in the Truth in Lending Act. Not surprisingly, there does not appear to have been any attempt to extend the Equal Credit Opportunity Act to lease transactions at that time.
The Federal Reserve Board, which was charged with administering the Truth in Lending Act, urged Congress to amend the Act to cover lease transactions. Congress responded in 1976 by passing the Consumer Leasing Act, 15 U.S.C. §§ 1667-1667e, as an amendment to the Truth in Lending Act. That Act imposed disclosure requirements upon lessors in connection with “consumer leases.” A “consumer lease” was defined as a lease of personal property for a period in excess of four months and for a total contractual obligation of less than $25,000. Id. at § 1667. The disclosure requirements of the original Truth in Lending Act were also amended to apply to lessors in consumer leases. Id. at § 1631. The result of these amendments was thus expressly to impose disclosure requirements on limited types of leases, in addition to the disclosures previ*797ously required in connection with “credit transactions.”
On the same day that Congress passed the Consumer Leasing Act, it amended the Equal Credit Opportunity Act to include discrimination based on race, color, religion, national origin and age. It did not amend the definition of “credit” or otherwise modify the scope of the Act’s coverage.
This sequence of legislative events virtually compels the conclusion that Congress viewed “credit” transactions and “lease” transactions as two distinct and mutually exclusive categories. Both the Truth in Lending Act and the Equal Credit Opportunity Act in their original forms covered only “credit” transactions. Congress expanded Truth in Lending by expressly extending its coverage to consumer lease transactions. It made no such change in coverage for the Equal Credit Opportunity Act. That Act consequently does not apply to leases.
The majority concludes nevertheless that “credit transactions” in the Equal Credit Opportunity Act includes leases, even though “credit transactions” in the Truth in Lending Act does not. Or, if that is not the majority’s position, it is that, while “credit transactions” in the Equal Credit Opportunity Act may not originally have included leases, it did so after passage of the Consumer Leasing Act in 1976. But there is nothing in the Consumer Leasing Act to suggest that Congress was making such a change. Indeed, the whole purpose of passing the Consumer Leasing Act was to add lease transactions to the coverage of the Truth in Lending Act because they were not included in that Act’s original “credit transactions” coverage.
The majority justifies its expansive interpretation of “credit transactions” in the Equal Credit Opportunity act by emphasizing the importance of the national goal of non-discrimination. There is much appeal to this invocation. Discrimination in financial transactions on the basis of sex or marital status, like that based on race, national origin or religion, is unquestionably odious. Moreover, the facts alleged in this case seem to fall within the spirit of the Equal Credit Opportunity Act. But this line of reasoning amounts in the end to a declaration that Congress should have included leases within the coverage of the Equal Credit Opportunity Act, or that Congress would have done so if it had directed its attention to the problem. The deficiency, however, ought to be left to Congress to correct, because the majority’s solution to the problem will expand the coverage of the Act well beyond anything Congress has thus far intended.
The majority holds that the lease in this case is a “credit transaction” because it is a payment of a “deferred debt” within the meaning of § 1691a(d). Majority opinion n. 8, supra. Its rationale is that the lease would have involved a total obligation to pay over $16,000 and this obligation is deferred to be paid monthly over four years. This contention is not inherently illogical, but it proves too much. It means that every lease is a credit transaction within the meaning of the Equal Credit Opportunity Act.2 The majority’s actual holding is that the Equal Credit Opportunity Act applies to consumer lease transactions. Yet there is nothing in the majority’s rationale that confines the coverage of that Act to consumer lease transactions as defined in the Consumer Leasing Act. If a lease is a “credit transaction,” then every lease, whether of personal property or real estate, whether for obligations in excess of $25,000 or not, and whether for terms in excess of four months or not, are covered by the Equal Credit Opportunity Act. It is true that the majority has not said that such an expansion of coverage will follow from their decision, but it certainly is compelled by its rationale.
*798It is true that ending discrimination in all leasing is a highly desirable policy goal. It cannot sensibly be argued, however, that Congress intended to accomplish that goal by any of the provisions found under the umbrella of the Consumer Credit Protection Act. The only leases brought within its coverage, for purposes of disclosure, are a limited group of personal property leases. It is impossible to accept the proposition that Congress, by its silence in passing the Consumer Leasing Act or amending the Equal Credit Opportunity Act in 1976, somehow expanded the latter Act to a coverage far beyond that accorded to leases under any provisions it had thus far enacted.
The majority may say that it would not so expand the coverage of the Equal Credit Opportunity Act, but would confine the coverage to consumer leases. The fact that the majority’s rationale dictates a more expansive application, however, suggests that the majority has simply interpreted the statute incorrectly. The interpretation that effectuates the intent of Congress, I submit, is that “credit transactions” do not include leases, and that leases are not deferred debts but payments (normally in advance) for contemporaneous use. However desirable the result reached by the majority, and I emphasize that it is desirable, it can properly be reached only by Congress. I therefore regretfully dissent.

. Appellant in her brief states that she is not suggesting that the lease transaction in issue was a credit sale. Appellant’s brief, p. 9.


. Indeed, the majority’s reasoning might well find a “deferred debt” in any executory contract calling for the eventual payment of money, thus making those contracts “credit transactions” subject to the Equal Credit Opportunity Act.